DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claims 21-24 have since been newly added.
	Claims 2, 4-6, 15-17, and 22 have since been cancelled.
	Claims 1, 3, 14, and 21 have since been amended.
	Claims 1, 3, 7-14, 16-21, and 23-24 are pending and allowed.

Allowable Subject Matter
Claims 1, 3, 7-14, 16-21, and 23-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kentley et al. US 2017/0132934. 
Kentley discloses a system and method for controlling autonomous vehicles in a service. The invention of Kentley has a central dispatch system for dispatching autonomous vehicles to various locations for use. The autonomous vehicles of Kentley are capable of detecting traffic events, such as an accident, and sending data about the event to the central server for analysis. The central server can then adjust the pathing and dispatching of further vehicles based on the information received about the events. 
However, as to independent claims 1, 14, and 21, in their respective claim language, the prior art of record fails to teach or suggest the following claimed subject matter:
“a platooning module determining a drafting proximity adjustment based at least on a position, a velocity, or both, of the lead autonomous or semi-autonomous vehicle, wherein the navigation module further commands the autonomous or semi-autonomous propulsion system based on the drafting proximity adjustment when the drafting proximity adjustment is within a set threshold.”

Claims 3 and 7-13 depend on allowable claim 1, claims 18-19 depend on allowable claim 14, and claims 23-24 depend on allowable claim 21 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668